Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
         The previous allowance is maintained, because this RCE is entered to assure that the IDS has been considered by the examiner; and as the applicant has requested, the examiner in writing acknowledges that the IDS dated 11/17/2020 has been considered and its references which originally were considered in the parent application, have also been considered in the current application under examination. Thus. There is no change in the allowance of this application. 
                   The examiner also notes that the record is clear per interview summary 12/28/2020 as the examiner had already mentioned that the art on record for the parental application which is being repeated in this IDS were considered in examination of the pending application. This is a written confirmation that art cited in App. Ser. No. 15/707,747 (“parental application”) were considered during examination of the App. Ser. No. 16/382,099 (“pending application”). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422